His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is a claim for the value of a horse injured by a float in charge of defendant’s driver. Only questions of fact are involved and these were resolved by the trial Judge in favor of plaintiff.
Eliminating the testimony of the driver, who says he was passing six fee't away, there is no conflict whatever between the testimony of Cornee, a witness for defendant, and the witnesses for plaintiff. The horse was injured clearly because the float was driven so close as to cause him to move and in moving he put his foot under the wheel of the heavy float.
. We think, however, that the trial Judge allowed too much as the value of the horse, to-wit, $125; that was the price paid for him about eight months before he was hurt; but the evidence shows that though hurt on one forefoot only, he had both forefeet unsound; and here again the witnesses agree, in effect, that the injury to one forefoot could not have produced the trouble in the other.
*218Opinion and decree, March 23rd, 1914.
A witness for the defendant fixes his value at $50 to • $60, had he been sound.
But even unsound he might have lasted yet awhile, and it is certain that the injury he received did him no good.
Plaintiff was, therefore, damaged to some extent, but we think that $75 for the horse and reimbursement for veterinary fees amounting to $18, will fully compensate him.
It is, therefore, ordered that the judgment appealed from be amended by reducing the amount awarded plaintiff from $143 to ninety-three dollars ($93), and as thus amended it is affirmed; plaintiff to pay costs of appeal and defendant to pay the costs of the Court a qua.
Amended and affirmed.